Citation Nr: 1635000	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-21 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to September 1952.

This claim was previously decided by the Board in August 2015, at which time the Board denied the claim.  The Veteran then appealed that decision to the United States Court of Appeals for Veteran's Claims (the Court).  In April 2016 the Court granted a joint motion for remand of the claim for a total disability rating based on individual unemployability (TDIU).  In this remand, the Court vacated the Board's August 2015 decision with respect to TDIU, but the Court did not disturb any of the Board's other orders in that decision.  After vacating the Board's order relating to the Veteran's claim for TDIU, the Court remanded the claim to the Board for additional consideration, and so the claim is now before the Board.  

This appeal was processed utilizing both a paper claims file and the electronic Veteran Benefits Management System claims file, which does contain relevant evidence not contained in the paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

Specifically, the Board notes that the Veteran is currently service connected for rheumatic fever with secondary rheumatic heart mitral valve disease.  This disability is currently rated at 30 percent.  However, the Board notes that evidence in the record including the April 2011 VA examiner's report and a January 2002 medical record indicate that the Veteran also suffers from a series of other disorders which are not service connected, such as obstructive sleep apnea, chronic obstructive pulmonary disorder, and, most significantly, coronary artery disease.  

During his hearing, the Veteran testified as to his functional limitations, stating that stress caused exacerbations of his symptoms.  The Veteran also described being able to use his snow blower for up to 30 minutes to clear his walkways.  The Veteran also reported that his doctors have previously limited him to lifting no more than 20 pounds at a time.  Additionally, the Veteran stated that he could walk for, approximately, four blocks before he becomes winded and must rest, and he stated that he still retains the ability to climb stairs.  The Veteran attributed these limitations to his rheumatic heart disease, but the record fails to clearly delineate between the Veteran's various disorders and the functional impacts of those disorders.  Accordingly, the Board finds that a remand is necessary in order for the Veteran's cardiac disorders to be reexamined, in order to obtain evidence specific to each disorder, and its impact upon the Veteran's functioning.  

The Board also finds that a remand is necessary in order to obtain a social and industrial survey from a qualified vocational professional.  This survey will assist VA in determining the effects of the Veteran's functional limitations from his service connected disability upon his ability to obtain and follow gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new medical examination of his cardiac disorders with an appropriately qualified medical professional.  In arranging this examination, the examiner should be provided with complete access to the paper and paperless claims files, and the examiner should review the record in its entirety prior to offering an opinion or conclusion. 

The examiner should perform any and all indicated tests, studies, or examinations of the Veteran's cardiac disorders which are deemed medically relevant to answering the following question:

What are the functional limitations caused by the Veteran's rheumatic heart disease, separate and apart from the Veteran's coronary artery disease, or any other disorder which impacts the Veteran's ability to physically exert himself?

In answering this question, the examiner is asked to provide specific functional maximums for various occupational functions.  These functions include, but are not limited to, sitting at one time; standing at one time; walking at one time; lifting weight; climbing ladders, ropes, scaffolds, and stairs; being exposed to environmental irritants, such as dust; and understanding, remembering, and completing detailed instructions.

If the examiner finds that the Veteran's symptoms and limitations cannot be conclusively attributed to one disorder rather than the other, the examiner should explain in their statement why it is not medically possible to differentiate between the disorders.  The examiner should then consider the symptoms and limitations which are related to the Veteran's rheumatic heart disease.

The examiner is asked to provide a thorough explanation of the rationale underlying any and all opinions or conclusions expressed.

2. After receiving the above requested medical opinion, obtain a social and industrial survey from an appropriately qualified professional to ascertain the impact of the Veteran's service-connected disability of rheumatic heart disease on his ability to secure and follow substantially gainful employment.

In obtaining this opinion, the surveyor should be provided with complete access to both the paper and paperless claims files, including the above requested medical opinion.  The examiner should review the claims files in their entirety prior to offering any opinion or conclusion.

In this report, the surveyor is asked to provide a statement of their qualifications on this matter.  The surveyor is also asked to provide a statement of the functional limitations upon which they founded their opinion, utilizing the relevant medical evidence contained in the claims files. 

The surveyor is then asked to discuss the impact of the relevant functional limitations upon the Veteran's ability to secure and follow substantially gainful employment.  In offering this opinion, the examiner should consider the Veteran's work history and educational background, but the examiner must not consider the Veteran's age in offering this opinion.

The examiner is then asked to support their opinion with a complete and thorough rationale.

3. After completing the above development, readjudicate the Veteran's claim for TDIU based on the entirety of the evidence.  If the claim then remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate amount of time for response.  Thereafter, the claim should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




